
	

113 HR 868 IH: Safer Neighborhoods Gun Buyback Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 868
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Payne (for
			 himself, Ms. Norton, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To authorize the Director of the Bureau of Justice
		  Assistance to make grants to States, units of local government, and gun dealers
		  to conduct gun buyback programs.
	
	
		1.Short titleThis Act may be cited as the
			 Safer Neighborhoods Gun Buyback Act of
			 2013.
		2.Program
			 Authorized
			(a)In
			 generalThe Director of the
			 Bureau of Justice Assistance (referred to in this Act as the
			 Director) may make grants to eligible entities to conduct gun
			 buyback programs.
			(b)Eligible entity
			 definedIn this Act, the term eligible entity
			 means—
				(1)a
			 State;
				(2)a
			 unit of local government; or
				(3)a
			 gun dealer if neither the unit of local government nor the State where such
			 dealer is located receives a grant under this Act.
				3.Applications
			(a)GrantsThe chief executive of an eligible entity
			 seeking a grant under this Act shall submit an application to the Director at
			 such time and containing such information as the Director may reasonably
			 require.
			(b)SubgrantsA gun dealer located in a unit of local
			 government or State that does receive a grant under this Act seeking a subgrant
			 shall submit an application to the chief executive of such unit of local
			 government or State at such time and containing such information as the chief
			 executive may reasonably require, including proof of such dealer’s license
			 under section 923 of title 18, United States Code.
			4.Term of
			 grant
			(a)TermThe term of a grant awarded under this Act
			 shall be two years.
			(b)Availability of
			 grant funds
				(1)Gun
			 dealersA gun dealer that
			 receives a grant or subgrant under this Act shall return to the Director any
			 remaining smart prepaid cards and any unused portion of such grant or subgrant
			 that was allocated to be used to buy back guns—
					(A)in the case of a
			 gun dealer receiving a grant, at the end of the two-year period beginning on
			 the date that the grant was awarded; or
					(B)in the case of a
			 gun dealer receiving a subgrant, at the end of the two-year period beginning on
			 the date that the grant was awarded to the State or unit of local government
			 from which the gun dealer received a subgrant.
					(2)States or units
			 of local governmentA State of unit of local government that
			 receives a grant under this Act shall return to the Director any unused portion
			 of such grant at the end of the two-year and 270-day period beginning on the
			 date that the grant was awarded.
				(c)Amounts
			 returnedThe Director shall return to the general fund of the
			 Treasury any amounts returned under subsection (b).
			5.Smart prepaid
			 cards
			(a)In
			 generalIn conducting the
			 grant program authorized under section 2, the Director may reserve such funds
			 as may be necessary to acquire and distribute smart prepaid cards to eligible
			 entities that receive grants under this Act. The Director shall distribute the
			 smart prepaid cards without any funds loaded onto the cards.
			(b)Market value of
			 gunsThe Director shall
			 determine the market value of each gun listed in section 7(2) and make such
			 information publicly available.
			(c)Prohibition on
			 use of cards To buy guns
				(1)In
			 generalA person may not use a smart prepaid card to buy a gun or
			 ammunition, and a merchant may not accept a smart prepaid card to sell a gun or
			 ammunition.
				(2)PenaltyA
			 merchant that violates paragraph (1) shall pay to the Director an amount that
			 is equal to the value of the prohibited sale.
				6.Uses of
			 funds
			(a)States and units
			 of local governmentA State
			 or unit of local government receiving a grant under this Act shall use such
			 funds to do the following:
				(1)Subgrants to gun
			 dealersDistribute not less
			 than 80 percent of such funds in the form of subgrants to gun dealers in such
			 State or unit of local government to conduct gun buyback programs.
				(2)Distribute smart
			 prepaid cardsDistribute the smart prepaid cards such State or
			 unit of local government receives to gun dealers receiving subgrants.
				(3)Gun recycling
			 programUse 10 percent of
			 such funds to recycle the guns that such State or unit of local government
			 receives from gun dealers to make street signs, energy efficient washing
			 machines, car parts, energy efficient refrigerators, or other steel parts such
			 as railroad or metro tracks.
				(4)Administrative
			 costsUse not more than 10 percent of such funds for the
			 administrative costs of carrying out the grant program under this Act.
				(b)Gun
			 dealers
				(1)In
			 generalA gun dealer
			 receiving a grant or subgrant under this Act shall use such funds to conduct a
			 gun buyback program.
				(2)Smart prepaid
			 card amounts
					(A)In order to purchase a gun through a gun
			 buyback program, a gun dealer shall load onto a smart prepaid card 125 percent
			 of the market value of the gun that the individual wishes to dispose of (as
			 determined by the Director under section 5(b)).
					(B)A gun dealer may
			 increase the purchase price of a gun and load an amount onto a smart prepaid
			 card that is greater than 125 percent of the market value of the gun if the gun
			 dealer determines that the gun has been altered in a way that would increase
			 the market value of the gun (such as an altered grip, or the addition of a
			 scope).
					(3)Guns
			 received
					(A)In the case of a gun dealer receiving a
			 grant under this Act, the gun dealer shall deliver a gun the dealer receives
			 under the gun buyback program to the closest office of the Bureau of Alcohol,
			 Tobacco, Firearms and Explosives not later than 60 days after receiving such
			 gun.
					(B)In the case of a
			 gun dealer receiving a subgrant under this Act, the gun dealer shall deliver a
			 gun the dealer receives under the gun buyback program to the State or unit of
			 local government from which it receives the subgrant not later than 60 days
			 after receiving such gun.
					(c)Incentives for
			 gun dealer participationTo the extent that the Director
			 determines necessary to facilitate participation of gun dealers in the gun
			 buyback program, grant funds may be used to provide monetary or other
			 incentives to gun dealers to participate in such program. For purposes of
			 subsection (a), any such incentives shall be treated as part of the subgrant to
			 the gun dealer described in paragraph (1) thereof.
			7.DefinitionsIn this Act:
			(1)GunThe term gun means
			 firearm as defined in section 921(a)(3) of title 18, United
			 States Code.
			(2)Gun buyback
			 programThe term gun
			 buyback program means a program under which a gun dealer, using smart
			 prepaid cards as described in section 6(b)(2), purchases back from individuals
			 wishing to dispose of them, the following guns:
				(A)Smith and Wesson
			 .38 revolver.
				(B)Smith and Wesson
			 .40 semiautomatic pistol.
				(C)Haskell Hi-Point
			 JHP 45 semiautomatic pistol.
				(D)Iberia Firearm
			 JCP40 pistol.
				(E)Ruger 9 mm
			 semiautomatic pistol.
				(F)Hi-Point CF380
			 .380 semiautomatic pistol.
				(G)Raven Arms .25
			 semiautomatic pistol.
				(H)Mossberg 12 gauge
			 shotgun.
				(I)Smith and Wesson
			 9mm semiautomatic pistol.
				(J)Smith and Wesson
			 .357 revolver.
				(K)Bryco Arms 9mm
			 semiautomatic pistol.
				(L)Bryco Arms .380
			 semiautomatic pistol.
				(M)Davis Industries
			 .380 semiautomatic pistol.
				(N)Cobra FS380 .38
			 semiautomatic pistol.
				(3)Gun
			 dealerThe term gun
			 dealer means a dealer of firearms licensed under section 923 of title
			 18, United States Code.
			(4)Smart prepaid
			 cardThe term smart prepaid card means a card issued
			 by the Director that—
				(A)is redeemable at
			 multiple, unaffiliated merchants or service providers;
				(B)contains a mechanism, for the purpose of
			 preventing the card-holder from using it to purchase a gun or ammunition, that
			 recognizes the merchant category code of a merchant and prohibits the use of
			 such card at gun stores and pawn shops;
				(C)is honored, upon
			 presentation, by merchants for goods or services, except for merchants
			 described in subparagraph (B);
				(D)is loaded on a
			 prepaid basis by a gun dealer for use in a gun buyback program; and
				(E)clearly and conspicuously bears the words
			 THIS CARD MAY NOT BE USED TO PURCHASE A GUN OR AMMUNITION in
			 capital and raised letters on the card.
				(5)StateThe term State means each of
			 the 50 States and the District of Columbia.
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated $360,000,000 for each of fiscal years 2014
			 through 2016 to carry out this Act.
		
